—In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Queens County (Colar, J.), dated December 22, 1999, which denied his motion pursuant to CPLR 3216 to dismiss the complaint for failure to prosecute.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying the defendant’s motion (see, Matter of Simmons v McSimmons, Inc., 261 AD2d 547; Markarian v Hundert, 180 AD2d 780). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.